Mr. Justice James,
after briefly stating the case, delivered the opinion of the court.
We do not think that there is anything in the language of the statute which gives any power of compulsory seclusion without due process of law. It opens the doors of this asylum, and nothing more. It simply permits its use for an insane person — a pay patient — and means no more than if the statute had prescribed the rate of boarding for such persons.
One of the terms for admission is that two physicians shall certify to the insanity of the party. But that does not do away with the necessity of a proper judicial ascertainment of the fact of .insanity. The provision for the physician’s certificate only, contemplates the fact that a person may have been found insane by a jury on inquiry, and yet may have become sane again, and, therefore, the certificate is to show that the insanity has not ceased. As a matter of interpretation, the statute is merely permissive. It gives no power to seclude a person in invita who has not' been judicially found to be insane.
In our opinion this whole matter is regulated by the Maryland statute of 1785; chap. 27, sec. 6, which contemplates that the person, whose affairs the chancellor is to have control of, shall be found to be insane by a jury of inquiry. There must be . a regular adjudication of the question by due process of law, without which even the chancellor cannot act; and due process of law in establishing the insanity of a person has long been declared to be *494by inquiry through a jury. It would be impossible, therefore, that we should recognize the unsworn statements of two physicians to be due process of law.
■ .This, commitment has no resemblance to the cases of persons in the army or navy or marine corps, or, perhaps, evert in the revenue service. There the parties are already under control. A soldier can be made to go into the hospital for medical treatment, upon the judgment of his superior officers, and they can order him to this asylum if they thinls that he ought to go there, and in that case the officer’s action would be due process of law.
But in the case of a civilian, the order of an executive officer, upon the mere unsworn r certificate of physicians, cannot be called due process of law.
. This deprivation of the liberty of a citizen upon the ground of lunacy is a matter of very grave importance,- because it may easily happen that for fraudulent purposes, perhaps with a view to deprive a person owning property of his control over it, a perfectly sane man might he sent to an asylum by his relations, upon a certificate of two physicians, and be illegally confined there for years.
We hold, therefore, first, that these sections of the Revised Statutes do not contemplate compulsory seclusion in this institution without due process of law. They only open its doors to those who have been properly found to be insane persons, If they meant anything else they would he unconstitutional.
And, ‘secondly, we hold that the whole matter of the care of insane persons is regulated by the act of Maryland of 1785, which includes this proceeding of an inquiry by jury.
The judgment below is therefore affirmed.